Citation Nr: 1528871	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to the right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island.  Jurisdiction of this matter is currently with the RO located in St. Petersburg, Florida.

In December 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In April 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  A right foot disability was not shown during military service, and a current disability is not attributable to the Veteran's period of service; any arthritis was not manifested within a year of qualifying service.

2.  A left foot disability was not shown during military service, and a current disability is not attributable to the Veteran's period of service; any arthritis was not manifested within a year of qualifying service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A left foot disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A.   §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify an Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 
The record indicates that prior to the initial adjudication of the claims, the Veteran was provided with complete VCAA notification in a letter dated in March 2006.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, available private treatment records, VA treatment records, and Social Security Administration (SSA) records have also been obtained.  As requested by the April 2014 Board remand, the Veteran was afforded an appropriate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  Additionally, outstanding treatment records pertaining to the Veteran's claim were also sought.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As these disabilities include arthritis, continuity is for consideration in regards to the Veteran's bilateral foot claim. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in October 1968.  As such, presumptive service connection is not warranted for such disorder.

Right Foot Disability

The Veteran's service treatment records (STRs) are negative for any complaints of or treatment for a right foot disability.  Notably, less than two years after separation from service, the Veteran submitted a claim of entitlement to service connection for a bilateral foot disability.  He has consistently maintained that his right foot, in particular, caused him a great deal of pain while in service.  
A Certificate of Attending Physician (FL 21-104) from F. Mushnick, D.S.P., dated in May 1970, shows that the Veteran was diagnosed with plantar warts on the left foot and heel.  

To further support his claim, the Veteran submitted a statement from his mother in June 2007 in which she stated that she remembered her husband taking her son to have his foot examined when he was home on leave after basic training.   

During his December 2009 Board hearing (and within an October 2014 handwritten statement), the Veteran described that his right foot began to hurt toward the end of his time in basic training, and that upon finishing basic training, he was permitted to return home on leave at which time his father took him to a medical facility to have his right foot examined after noticing that he was favoring his right foot.  He added that he had been diagnosed with a severe strain or sprain, but that X-rays of his foot were negative.  

A private medical record from F.D.M., M.D., dated in December 2009, shows that the Veteran had a bilateral foot condition (metatargis adductus) and pes planus which were most likely caused by or a result of wearing boots 10 to 12 hours per day for three years while in service. 

A VA examination report dated in September 2010 shows that the Veteran was diagnosed with mild degenerative disease of both feet.  The examiner concluded that it was less likely as not that the current bilateral foot disability was the result of active service.  The examiner explained that he could find no compelling evidence that would convince him to change or reverse the RO's decision in favor of the Veteran.

In a January 2011 remand, the Board requested that the AOJ obtain a VA foot examination addendum to supplement the September 2010 VA examination report in order to determine the nature and etiology of the currently diagnosed bilateral foot disability.  Specifically, the VA examiner was instructed to address the lay statements in support of the Veteran's claims, as well as, the December 2009 medical opinion of F.D.M., M.D. in determining the nature and etiology of the bilateral foot disability.

In an addendum dated in February 2011, the same VA examiner that conducted the September 2010 examination concluded that after reviewing the Veteran's claims file, with special emphasis on the documentation of Dr. Murray (December 2009) who only mentioned the history of foot disability, there was no evidence of a foot problem in this encounter.  The examiner also indicated that he found no documentation of any foot problems in his service medical records, only his verbal history of post service concerning his feet.  The examiner also indicated that the Veteran worked as a truck driver post service, which included lifting objects, climbing, walking, and standing long periods of time.  The examiner stated that the Veteran's post-service job certainly had an impact on his feet, but in his judgment the foot condition was not related to service.

A December 2012 private treatment record shows that the Veteran underwent a lesion destruction from the area of the first right metacarpophalangeal joint (MPJ) by Dr. C. J. P., D.P.M.  

In a November 2013 remand, the Board found the February 2011 VA addendum opinion to be inadequate.  In this regard, the Board determined that the VA examiner based his conclusion on the fact that he found no documentation of any foot problems in the service medical records, and that there had only been his post-service verbal history concerning his feet.  The Board further found that the VA examiner did not consider that the Veteran was competent to report his symptoms and history.  Additionally, the VA examiner did not consider the lay statement from the Veteran's mother which indicated that he had been treated for a foot problem during service.  Accordingly, a new examination was required.

A December 2013 private treatment record shows that the Veteran presented for treatment of flat feet and medial foot/ankle pain.  He complained of a painful side, greater on the left than the right.  The physician noted a gradual onset and progressive course.  The Veteran denied any trauma.  He also reported that he began experiencing symptoms and noticed his flat foot for a duration of several weeks.
Pursuant to the November 2013 remand, the Veteran was afforded a new VA examination in January 2014.  He was noted to have had a history of plantar warts in May 1970, which were treated and resolved, and podiatric diagnoses of degenerative arthritis of the feet, pes planus with pronation syndrome, as well as, tenosynovitis of the foot and ankle.  The examiner concluded that "in the absence of clinical or military occupational evidence of bilateral foot conditions during military service in this case, a medical opinion for nexus of causality [was] moot."  The Board determined that the opinion requested in the Board's November 2013 remand was not provided.  Moreover, the Board reiterated that the lack of medical evidence of a bilateral foot disability during service will not, on its own, be accepted as support for a negative nexus opinion.  Accordingly, a new examination and opinion was required whereby the examiner was to specifically consider the lay testimony from the Veteran and his mother in rendering an opinion.

Pursuant to the April 2014 Board remand, the Veteran again underwent VA examination in May 2014.  The VA examiner indicated completing an in-person examination of the Veteran and review of his electronic and paper claims folders.  Upon examination, the Veteran was diagnosed with several foot conditions to include bilateral pes planus, degenerative joint disease (DJD), metatarsalgia, plantar warts, and plantar fascitis.  The examiner opined that the Veteran's claimed foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She acknowledged the lay statement by the Veteran's mother indicating that he injured his foot (which the Veteran reported as his right foot) during basic training and was taken to Lahey clinic in 1966.  However, those records were not obtainable.  She continued to state that there was no evidence of persistence of any foot problem due to the injury.  Additionally, there were no notes of follow-up visits or recurrent complaints.  The examiner also pointed out that the Veteran's x-rays showed bilateral DJD.  She explained that if due to injury to one foot as suggested, then asymmetric degenerative changes would have been expected.  The examiner continued to indicate that there was no evidence of pes planus, plantar fascitis, or metatarsalgia during or shortly after service.  Lastly, the examiner pointed out that the record from F. Mushnick, D.S.P. documented treatment for plantar warts on the left foot; however, there was no evidence of persistence of plantar warts on the left foot.  She noted that at the time of the examination, the Veteran may have had a plantar wart on the right foot.

The Board finds that entitlement to service connection for a right foot disability is not warranted.  The evidence does not demonstrate that the Veteran has a chronic disability due to service.

The Board acknowledges that there is a current diagnosis of DJD (among others as noted herein) of the right foot and therefore, the first element of service connection is satisfied.  A veteran, however, seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Although the Board acknowledges the Veteran's reports of having right foot pain during service, STRs are negative for any diagnoses of any chronic arthritic disability of the right foot.

Moreover, there are no clinical findings or diagnoses of a right foot disability until many years after service as the first diagnosis of a right foot disability is the December 2009 diagnosis of metatargis adductus and pes planus.  Although the Veteran reported a history of right foot pain prior to this diagnosis, the Board notes that pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology of his foot pain.  In this instance, however, the etiology of his current disability may not be diagnosed via lay observation alone, and the Veteran has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the December 2009 private opinion from F.D.M., M.D., which stated that the Veteran's metatargis adductus and pes planus were most likely caused by or a result of wearing boots 10 to 12 hours per day for three years while in service.  He reasoned that the Veteran had no problem with his foot when he joined service, but that after service he continued to have problems with his right foot especially.  However, the Board affords this opinion little probative weight as the physician did not indicate review of the Veteran's service treatment records or post-service treatment records.  He specifically did not check the boxes to reflect such review.  Thus, to reiterate, these opinions are of little probative value because they were not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)

Instead, the Board finds the April 2014 VA examination to be the most competent and credible evidence of record.  Here, the VA examiner reviewed the file, examined the Veteran, listened to his complaints, assessed the Veteran's orthopedic concerns and provided an opinion based on all of the evidence.  The examiner noted that the Veteran's chronic right foot pain began the day before he completed basic training while running.  He noted the Veteran's reports of foot pain when he returned home while on leave and having sought treatment after his dad noticed he was limping.  The examiner further acknowledged the May 1970 medical record from Dr. Mushnick and the December 2009 letter from F.D.M., MD.  Additionally, she specifically addressed the June 2007 statement of his mother in support of his claim.  However, upon examination, the examiner opined that the Veteran's claimed foot condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She further acknowledged the Veteran's diagnosis of DJD.  However, she indicated that if due to injury to one foot as suggested, then asymmetric degenerative changes would have been expected.  The examiner continued to indicate that there was no evidence of pes planus, plantar fascitis, or metatarsalgia during or shortly after service.  Lastly, the examiner pointed out that the record from F. Mushnick, D.S.P. documented treatment for plantar warts on the left foot; however, there was no evidence of persistence of plantar warts on the left foot.  She noted that at the time of the examination, the Veteran may have had a plantar wart on the right foot.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right foot disability.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Left Foot Disability

The Veteran does not claim and the record does not reflect that a left foot disability was present in service or for many years thereafter.  It is claimed that this is secondary to his right foot disability.  See February 2006 Original Claim, VA-Form 21-526.  The Board notes that the provisions of 38 C.F.R. § 3.310 only apply to service connection for secondary disabilities caused by a service-connected disability.  In this case, service connection for a right foot disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused his left foot disability.  Therefore, with respect to the claim of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).






ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


